DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1-4, and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions I, and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Applicant’s election without traverse of Invention II, claims 5-15 in the reply filed on 08/30/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 12/07/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of the translation if a written English-language translation of the non-English language document, or portion thereof, is within the possession , custody, or control of, or is readily available to any individual designated in §1.56c.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13, and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “during ramp-up”.  It is unclear as to what the constraints of ramp-up are.  Is it any time before product is collected? Is it before a certain other downstream process begins? Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as any time before final product LNG is collected/stored.
Claim 12 recites “is operable to reduce the temperature of the heat exchanger feed stream to a heat exchanger outlet stream temperature above the condensation temper”. It is not clear to what temperature the heat exchange needs to be operable to.  Condensation temperature is varied based on composition of the gas.  Since the metes and bounds cannot be ascertained, the claim is indefinite.  For examination purposes the claim will be interpreted as the heat exchanger can operate at various temperatures.
Claim 13 recites, “condensation temperature is the temperature at which liquids and solids being to form based on laboratory testing of the downstream heavy hydrocarbon stream”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “condensation temperature” in claim 13 is used by the claim to mean “temperature at which liquids and solids form based on laboratory testing of the downstream hydrocarbon stream,” while the accepted meaning is “the temperature at which moisture will condense out of gas.” The term is indefinite because the specification does not clearly redefine the term.  For examination purposes the claim will be interpreted as the natural gas stream has a condensation temperature.
Claim 13 recites “wherein the heat exchanger is operable to reduce the temperature of the heat exchanger feed stream to a heat exchanger outlet stream temperature below the condensation temperature”.  It is not clear to what temperature the heat exchange needs to be operable to.  Condensation temperature is varied based on composition of the gas.  Since the metes and bounds cannot be ascertained, the claim is indefinite.  For examination purposes the claim will be interpreted as the heat exchanger can operate at various temperatures.
Claim 13 recites “solid ice”. It is unclear as to which component is frozen solid.  As the applicant’s stream can comprise of multiple components, each component would have a diff temperature at which it condenses out of the gas, and then freezes.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as the heat exchanger is at a temperature where the output is liquid, gas, or two-phase stream of liquid and gas.
Claim 15 recites “pipeline quality natural gas”.  It is unclear what pipeline quality natural gas entails, as the makeup of natural gas transported via pipelines varies.  Natural gas is also transported via pipelines pre-processing, and natural gas is also transported via pipelines post-processing.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as the natural gas stream comprises of natural gas.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Terrien et al. (F3066258, here after Terrien) in view of Brussol et al.(US 20190078840, hereafter Brussol).
Regarding claim 5, Terrien teaches a method to remove heavy hydrocarbons (Fig. 1, NRU removes impurities, stream 14 explicitly removes heavy hydrocarbons that may be present), the method comprising the steps of: 
providing a natural gas stream wherein the natural gas stream comprises methane, ethane, and heavy hydrocarbons (Fig. 2, “The present invention relates to a system for processing a flow of natural gas and a method for processing this flow of natural gas.  Natural gas is a resource widely used as an energy source or as an industrial raw material used. Composed mainly of methane, natural gas is a mixture of naturally occurring hydrocarbons. The other components of natural gas include, but are not limited to, water, ethane, propane, carbon dioxide, nitrogen and hydrogen sulfide”); 
reducing the temperature of the heat exchanger feed stream in a heat exchanger(Fig. 2, “gaseous stream 12 is cooled in the exchanger external to the NRU to obtain a two-phase stream 13”); 
removing a heat exchanger outlet stream from the heat exchanger, wherein the heat exchanger outlet stream is at a lower temperature than the heat exchanger feed stream(Fig. 2, stream 13 leaves the heat exchanger, and stream 12 is cooled to form stream 13, thus the stream leaving the heat exchanger is lower than the stream entering the heat exchanger); 
removing a downstream heavy hydrocarbon stream from a downstream drain line (Fig. 2, stream 15 is removed downstream from the heat exchanger, stream 15 is a liquid and stream 13 is a two-phase stream, any liquid formed being removed as stream 15 would be a heavy hydrocarbon), wherein the downstream heavy hydrocarbon stream comprises heavy hydrocarbons that have been congealed due to a contaminant in the natural gas stream (Any heavy hydrocarbons that have congealed due to a contaminant in the natural gas system would be part of the downstream heavy hydrocarbon stream, as the liquid or solid would be heavier than gas stream 16); 
Terrien does not teach splitting the natural gas stream to generate a heat exchanger feed stream and a bypass portion; controlling an amount of the bypass portion by a bypass valve; passing the bypass portion through the bypass valve generating a bypass stream; passing the heat exchanger outlet stream through a heat exchanger outlet flow control valve generating a cooled natural gas stream; and introducing the cooled natural gas stream to the bypass stream to generate a combined outlet stream.  
However, Brussol teaches splitting the gas stream to generate a heat exchanger feed stream and a bypass portion (Fig. 2B, stream 500a is split, the heat exchanger feed moves through valve 588a and the bypass portion is stream 502); 
controlling an amount of the bypass portion by a bypass valve (Fig. 2B, para [0123],valve 507 is controlling the bypass line in an open state); passing the bypass portion through the bypass valve generating a bypass stream (Fig. 2B, the flow from bypass portion stream 502, moves through a valve 507, the stream exiting valve 507 is the bypass stream); 
passing the heat exchanger outlet stream through a heat exchanger outlet flow control valve (Fig. 2B, valve 504a)  generating a cooled gas stream (para[0122] heat exchanger 550 lowers the heat of natural gas enough to liquefy the stream); and 
introducing the cooled gas stream to the bypass stream to generate a combined outlet stream (Fig. 2B, the bypass stream that passed through valve 507, combines with stream 513a which is the stream that exited the heat exchanger 550).  
Therefore, in view of Brussol, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Terrien with a bypass stream that bypasses the heat exchanger, a bypass control valve, a heat exchanger flow control valve, and introducing the cooled gas stream to the bypass stream to generate a combined outlet stream so that temperature of the gas stream can be controlled to desired temperatures for downstream processing (para [0121]-[0123]) .
Regarding claim 6, Terrien as modified above teaches removing an upstream heavy hydrocarbon stream from an upstream drain line (Fig. 2, stream 14 is a liquid stream that is removed upstream, any heavy hydrocarbons that have separated from the gas stream would exit via stream 14), wherein the upstream heavy hydrocarbon stream comprises heavy hydrocarbons that have been congealed due to the contaminant in the natural gas stream (Fig. 2, contaminants present in the stream that cause congealing or separating from gas stream would be present in stream 14).  
Regarding claim 12, Terrien as modified above teaches wherein the natural gas stream has a condensation temperature such that the condensation temperature is the temperature at which liquids and solids begin to form based on the composition of the natural gas stream and the known thermodynamic properties available in traditional thermodynamic modeling packages (a gas having a dew point temperature is inherent, mixed gases having a condensation temperature is also inherent); wherein the heat exchanger is operable to reduce the temperature of the heat exchanger feed stream to a heat exchanger outlet stream above the condensation temperature (“cooling the gas B' from step d) to a temperature below 20 ° C, preferably 10 ° C and still preferably 5 ° C in an exchange” ) and wherein the heat exchanger is inundated with solids, liquids, and a congealed heavy hydrocarbon (The heat exchanger being inundated with solids, liquids, and a congealed heavy hydrocarbon is based on starting materials and method step, however stream 13 exiting the heat exchanger is a two-phase stream thus the heat exchanger is inundated with any solids, liquids, and congealed heavy hydrocarbons in the stream).  
Regarding claim 13, Terrien as modified above teaches wherein the natural gas stream has a condensation temperature such that the condensation temperature is the temperature at which liquids and solids begin to form based on laboratory testing of the downstream heavy hydrocarbon stream (a gas having a dew point temperature is inherent, mixed gases having a condensation temperature is also inherent); wherein the heat exchanger is operable to reduce the temperature of the heat exchanger feed stream to a heat exchanger outlet stream temperature below the condensation temperature (Terrien, “cooling the gas B' from step d) to a temperature below 20 ° C, preferably 10 ° C and still preferably 5 ° C in an exchange” ); and wherein a solid ice does not form in the heat exchanger (Terrien, “obtain a two-phase flow 13”, stream 13 is a two-phase flow of gas and liquid).  
Claims 7-10 is rejected under 35 U.S.C. 103 as being unpatentable over Terrien et al. (F3066258, here after Terrien) in view of Brussol et al.(US 20190078840, hereafter Brussol), as applied to claim 5, and in further view of  Nguyen et al. (Assessment of thermodynamic models for design, analysis and optimization of gas liquefaction systems, hereafter Nguyen).
Regarding claim 7, Terrien as modified above does not teach calculating a design heat exchanger throughput based on thermodynamic modeling and a set of design parameters established for the heat exchanger; 
However, calculating throughputs, inputs, and outputs for equipment in systems for natural gas liquefaction with design parameters is known in the art, as evidenced by Nguyen (Assessment of thermodynamic models for design, analysis and optimization of gas liquefaction systems).
Therefore, in view of Nguyen, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Terrien as modified above wherein one calculates a design heat exchanger throughput based on thermodynamic modeling and a set of design parameters established for the heat exchanger, so that system efficiency can be maximized for given a series of conditions.
Terrien as modified above does not explicitly teach operating the heat exchanger with a reduced throughput, wherein the reduced throughput is less than the design heat exchanger throughput.  
However, Brussol teaches that the throughput of the heat exchanger is a results effective variable (para [0121]-[0123] the bypass portion and heat exchanger feed portion is controlled by valves, the amount selected to bypass is based on controlling the temperature of a combined feed downstream, operating the bypass would reduce flow to the heat exchanger).
	Therefore, in view of Brussol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention operate the heat exchanger with a reduced throughput, wherein the reduced throughput is less than the design heat exchanger throughput, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Regarding claim 8, Terrien as modified above teaches wherein the step of operating the heat exchanger with the reduced throughput is performed through manipulating the bypass valve and the heat exchanger outlet flow control valve (para [0121]-[0123] the bypass portion and heat exchanger feed portion is controlled by valves, the amount selected to bypass is based on controlling the temperature of a combined feed downstream, operating the bypass would reduce flow to the heat exchanger).  
Regarding claim 9, Terrien as modified above does not explicitly teach wherein the reduced throughput is less than 60% of the design heat exchanger throughput.  
However, the throughput of the heat exchanger is a results effective variable, as recognized by Brussol (para [0121] “the amount of the propane stream that is directed to the bypass circuit is selected to sufficiently warm propane exiting the cold end of the MCHE 550 to a temperature that is at or near the bubble point..”).
	It would, therefore, have been obvious to one having ordinary skill in the art before the
effective filing date of the invention to modify the process of Terrien as modified above wherein the throughput is less than 60% of the design heat exchanger throughput, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Regarding claim 10, Terrien as modified above does not explicitly teach wherein the heat exchanger outlet flow control valve is set at an outlet flow control valve position, wherein the outlet flow control valve position is 33% of full open, and wherein the bypass valve is set at a bypass valve position, wherein the bypass valve position is 50% of full open.  
However, the throughput of the heat exchanger is a results effective variable, as recognized by Brussol (para [0121] “the amount of the propane stream that is directed to the bypass circuit is selected to sufficiently warm propane exiting the cold end of the MCHE 550 to a temperature that is at or near the bubble point..”, the control valve and bypass valve position would be variable depending on the temperature you need your final stream to be when combined with the bypass and the outflow from the heat exchanger 550).
	It would, therefore, have been obvious to one having ordinary skill in the art before the
effective filing date of the invention to modify the process of Terrien as modified above wherein the heat exchanger outflow control valve is set at an outlet flow control valve position, wherein the outlet flow control valve position is 33% of full open, and wherein the bypass valve is set at a bypass valve position, wherein the bypass valve position is 50% of full open, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Terrien et al. (F3066258, here after Terrien) in view of Brussol et al.(US 20190078840, hereafter Brussol), as applied to claim 6, in further view of Davis et al (How to Start Up and Shut Down Heat Transfer Systems, hereafter Davis).
Regarding claim 11, Terrien as modified above does not teach, wherein the upstream drain line is allowed to drain during ramp-up such that there is a reduction in a potential to carryover liquid.  
However, Davis teaches removing any debris or residue trapped in the piping before startup of a process (“all systems should be flushed before startup to remove any debris or reside trapped in the piping”). 
Therefore, in view of Davis, it would have been obvious to one of ordinary skill in the art to modify Brussol as modified above’s process to wherein the upstream drain line is allowed to drain during ramp-up such that there is a reduction in potential carry over liquid so the heat exchanger can operate without reduced flow caused by buildup in piping, leading to a more efficient heat exchange. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Terrien et al. (F3066258, here after Terrien) in view of Brussol et al.(US 20190078840, hereafter Brussol), as applied to claim 5, and in further view of  Engel et al. (Contamination in gas compression: causes, effects, and solutions).
Regarding claim 14, Terrien as modified above does not explicitly teach wherein the contaminant is selected from a group consisting of: a lubrication oil, an additive in a lubrication oil additive package, a plurality of C20+ compounds, a plurality of C40+ compounds, an additive which causes conglomeration of hydrocarbons, and combinations of the same.  
However, one of ordinary skill in the art would recognize that a contaminant of lubrication oil is well known in the art as evidenced by Engel who teaches that natural gas can have lubrication oil contamination, which are usually a heavy hydrocarbon, from compressor systems which are used to provide system pressure for transportation of natural gas (“Natural gas compressors stations are responsible for the transportation of raw and processed natural gas”, “one of the most common and difficult challenges in gas compression however is dealing with lubrication oils and additives injected within the system”).  As transportation of natural gas via is commonly done using compressors, and gas is compressed in Terrien’s system, it would be obvious that the probability of a lubrication oil contaminant exists in the natural gas being processed.
Regarding claim 15, wherein the natural gas stream comprises pipeline quality natural gas (The feed stream of Terrien is comprised of natural gas and other hydrocarbons, “one impurity chosen from among water, CO2, and heavy hydrocarbons from the natural gas”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nikiforuk (US20160282042), discloses a gas liquefaction method;
Renner (US20050178438), discloses a p-trap;
Vink et al. (US201202406), discloses a liquefaction method;
Unknown (JP200854677), discloses a heat exchanger with a low point;
Kazi, “Fouling and Fouling Mitigation on Heat Exchanger Surfaces”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763